EMPLOYMENT AGREEME

NT



This Agreement is effective upon its execution by and between Synalloy
Corporation, a corporation organized under the laws of the State of Delaware
(the "'Corporation"'), and Ralph Matera, a resident of Lebanon, Pennsylvania
(the "'Employee"').

W I T N E S S E T H:

That in consideration of the agreements hereinafter contained, the parties
hereto agree as follows:

Employment

. The Corporation agrees to employ the Employee and the Employee agrees to serve
the Corporation as President for a period of two years from his employment date
on or about July 16, 2001, and in such other capacity as the Board of Directors
of the Corporation (the "'Board"') may designate from time to time. The initial
duties of Employee shall be those of Chief Operating Officer of Bristol Metals,
L.P., a subsidiary of the Company located in Bristol Tennessee. Upon the
retirement of James G. Lane, Jr., expected to be December 31, 2001, Employee
will assume the additional responsibilities of Chief Executive Officer of the
Corporation. During the term of his employment, the Employee shall devote his
full time, attention, skill and efforts to the performance of his duties for the
Corporation.



Compensation

. The Corporation shall pay the Employee beginning on the date of his employment
on or about July 16, 2001, and continuing during the term of his employment
hereunder, a base salary of One Hundred Eighty Thousand and 00/100ths Dollars
($180,000.00) per year together with compensation payable as provided in
Paragraph 3 below, unless forfeited by the occurrence of any of the events of
forfeiture specified in Paragraph 7 below. Salary shall be payable monthly or on
a less frequent basis by mutual agreement.



Bonus

. In addition to the base salary provided for in Paragraph 3 above, for the time
employed during 2001, employee will participate in the Divisional Management
Incentive Plan covering Bristol Metals, L.P. subject to a minimum bonus of
$6,000 for each month employed during 2001, payable in February, 2002. Each
fiscal year during which Employee serves as Chief Executive Officer of
Corporation and provided Employee is in the employ of the Corporation on the
last day of such fiscal year (except as provided in paragraphs 5 and 6 hereof),
the Employee shall be entitled to a bonus equal to five percent (5%) of "'net
earnings before income taxes"' in excess of ten percent (10%) of average
shareholders' equity.



As used in this Agreement, the term "'net income before income taxes"' shall
mean the consolidated net income before income taxes of the Corporation before
the bonus-compensation payable under this Agreement and before gains and losses
on the sale or other disposition of capital assets. Such net income before
income taxes shall be determined by the independent public accountants regularly
retained by the Corporation, in accordance with sound accounting principles and
consistent with the past accounting practices of the Corporation (except as
otherwise expressly provided for herein), within ninety (90) days after the end
of its fiscal year (Saturday nearest December 31), and the determination of such
accountants shall be final, binding and conclusive upon the parties hereto. The
Corporation may at any time or times change or discontinue any or all of its
present or future operations, or may close, sell or move any one or more of its
plants, facilities or divisions, or may undertake any new or other operations,
or may take any and all other steps which the Board, in its exclusive judgment,
shall deem advisable or desirable for the Corporation, and if any such action
taken by the Corporation or its Board adversely affects net income before income
taxes as hereinabove defined, the Employee shall have no claim or recourse by
reason of any such action.

Vacations

. The Employee shall be entitled (each year) to a vacation of four (4) weeks,
during which time his compensation shall be paid in full. Said vacation may be
taken by the Employee over a consecutive period or in several non-consecutive
periods, at the discretion of the Employee.



Disability

. If because of illness, physical or mental disability, or other incapacity,
certified by a physician acceptable to the Corporation, Employee shall fail to
render the services provided for by this Agreement, or if Employee contracts an
illness or injury, certified by a physician acceptable to the Corporation, which
will permanently prevent the performance by him of the services provided for by
this Agreement, then the "'base salary"' provided for in Paragraph 2 hereof
shall continue to the next anniversary date of the term of this Agreement, but
in no event less than three (3) months, with the bonus-compensation for that
fiscal year to be prorated to the date Employee's disability commenced;
provided
,
however
, should any such disability result from a pre-existing condition of Employee's
health on the date of his employment on or about July 16, 2001, then the
Corporation, at its option, may terminate the period of employment under this
Agreement by notice to Employee, effective ninety (90) days after the giving of
such notice, during which ninety-day notice period Employee's "'base salary"'
shall continue, any bonus-compensation to which the Employee may be entitled
under Paragraph 3 hereof to be prorated to the date such ninety (90) day notice
of termination is given Employee.



Death

. If the Employee dies during the term of this Agreement, then the "'base
salary"' provided for in Paragraph 2 hereof shall continue to the next
anniversary date of the term of this Agreement, but in no event less than three
(3) months, which "'base salary"' shall be paid to the estate of Employee, with
the bonus-compensation for that fiscal year to be prorated to the date of
Employee's death;
provided
,
however
, should the death of Employee result from a pre-existing condition of his
health on the date of his employment on or about July 16, 2001, the Corporation
may terminate this Agreement upon payment to the estate of Employee of three (3)
months "'base salary"' and that portion of the bonus-compensation prorated to
the date of Employee's death. In the event of Employee's death and the
termination of this Agreement on the terms of this paragraph, all obligations of
the Corporation under this Agreement shall cease and terminate.



Termination for Cause

. Nothing in this Agreement shall be construed to prevent the Corporation from
terminating Employee's employment hereunder at any time for cause. Fraud,
dishonesty, gross negligence, willful misconduct, misappropriation,
embezzlement, excessive absences from work (except for reasons of health), or
the like, or any act or omission deemed by the Board to have been disloyal to
the Corporation shall constitute cause for termination. Termination for cause
pursuant to this paragraph shall not constitute a breach of this Agreement by
the Corporation.



Covenant Not to Compete

. Employee agrees during the term of employment and for a period of one (1) year
after his employment terminates for any reason, the Employee will not, without
the prior written approval of the Board, become an officer, employee, agent,
partner, or director of any business enterprise which competes with the
Corporation and its affiliates for customers, orders, supply sources, or
contracts in those businesses in which the Corporation and its affiliates were
engaged on the date his employment terminated. Employee acknowledges that the
Corporation is a leader in the chemical and metals businesses in which it
manufactures and has substantial customer relationships throughout the
continental United States.



Employee further agrees that at no time during his employment or thereafter will
he divulge, communicate or use to the detriment of the Corporation any of the
Corporation's confidential information, data, trade secrets, sale methods,
customer lists, supply sources, or other proprietary information.

Severability

. The invalidity or unenforceability of any provision hereof shall in no way
affect the validity or enforceability of any other provision hereof.`



Arbitration

. Any controversy or claim arising out of, or relating to this Agreement, or the
breach thereof, shall be settled by arbitration in the City of Spartanburg,
State of South Carolina, in accordance with the rules then obtaining of the
American Arbitration Association, and judgment upon the award rendered may be
entered in any Court having jurisdiction thereof.



Notices

. Any notice required or permitted to be given under this Agreement shall be
sufficient if in writing, and if sent by registered or certified mail to his
residence in the case of Employee, or to its Executive Offices in the case of
the Corporation.



Benefit

. This Agreement, in accordance with its terms and conditions, shall inure to
the benefit of and be binding upon the Corporation, its successors and assigns,
including but not limited to any corporation which may acquire all or
substantially all of the Corporation's assets and business, or with or into
which the Corporation may be consolidated or merged, and Employee, his heirs,
executors, administrators, and legal representatives, provided that the
obligations of the Employee hereunder may not be delegated. Employee agrees,
however, that any such sale or merger shall not be deemed a termination
hereunder provided that the Employee's operational duties are not substantially
reduced as a result thereof.



Situs

. This Agreement shall be construed in accordance with and governed by the laws
of the State of South Carolina.



Entire Agreement

. This instrument contains the entire agreement of the parties hereto. It may
not be changed orally, but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year below written.

WITNESSES

SYNALLOY CORPORATION

     

                                            

As to Synalloy Corporation



By



Its:

                                                             

James G. Lane, Jr.

Chairman & Chief Executive Officer

Dated_________________

         

EMPLOYEE

     

______________________

As to Employee

 

                                                             

Ralph Matera

Dated__________________

     

 

         

